Jackson, Chief Justice.
We see no abuse of discretion in the grant of this injunction, on the terms prescribed. The defendant would not produce his title papers to the land, though notified and ordered by the chancellor so to do, under section 3510, and was thus in contempt, and a naked trespasser, as the chancellor had the right to conclude from his refusal to produce his deeds. The mischief and damage were alleged to be irreparable, and the value of the land actually being destroyed; but the chancellor allowed him to dissolve the injunction, on giving bond, in the sum of three hundred dollars, to pay the eventual condemnation money, if cast in the trial, which he also seems to decline. So that the order to place the property in the hands of the receiver and enjoin his interference until he gave the bond, appears reasonable and discreet.
Judgment affirmed.